Citation Nr: 9906853	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right elbow disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's right elbow disorder.

The Board notes that during the veteran's personal hearing 
conducted in August 1998, the veteran testified that he no 
longer wished to pursue the issues of whether new and 
material evidence had been submitted to reopen his service 
connection claims for left arm and right leg disabilities.  


FINDING OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  The veteran's right elbow was injured during an incident 
in service.


CONCLUSION OF LAW

The veteran's right elbow disability was incurred during his 
period of active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

The applicable law and regulations state that service 
connection may be granted on a direct basis for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

A veteran who submits a claim for benefits under a law shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 
9 Vet. App. 542, 545 (1996).  As such, the threshold question 
with regard to the veteran's claim for service connection is 
whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107 (West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The test is an objective one that 
explores the likelihood of prevailing on the claim under the 
applicable law and regulations.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Thus, although a claim need not 
be conclusive to be well grounded, it must be accompanied by 
supporting evidence.  38 U.S.C.A. § 5107(a); Tirpak, supra.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

A claim based on chronicity may be well grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Although a 
layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, a lay person is competent to testify 
as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  Regardless of the veteran's 
showing of post service continuity of symptomatology and 
inservice injury, competent medical expertise is required to 
make a medical diagnosis and relate the present diagnosis to 
service.  Id.  In short, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).

II. Factual Background

A review of the record discloses that during the veteran's 
period of service, he was involved in an airplane accident in 
October 1946.  The veteran was diagnosed with contusions of 
the right thigh and right forearm, laceration of the left 
elbow, and brush burns of the right shoulder.  In pertinent 
part, a notation in a hospital report following the accident 
revealed tenderness in the upper half of the right arm.  An 
x-ray study conducted at that time indicated no fracture.  In 
a follow-up visit in November 1946, the examiner noted 
improvement in the right arm.  In a discharge examination 
report, there is no mention of injury to or treatment of the 
veteran's right arm.  

Post-service records include a report from a VA examination 
dated in June 1952 in which the veteran reported that he 
injured his left elbow and right leg during the inservice 
plane crash.  Upon examination, the examiner reported normal 
findings with no orthopedic conditions present.  A May 1953 
private medical certificate disclosed that the veteran 
complained of lower back pain radiating into the right leg 
and pain in the left elbow, "possibly from injuries received 
in plane crash in October 1946."  There was no mention of 
residual pain in the right arm.

Thereafter, the record includes private medical outpatient 
records dated in March 1997 for treatment related to the 
right arm.  The physician noted the veteran's inservice 
incident and stated that the veteran probably has ulnar nerve 
entrapment in the scar tissue.  X-ray findings included 
moderate osteoarthritis of the elbow joint with loose bodies 
consistent with prior trauma.  In a statement dated in April 
1997, the veteran's private medical doctor noted the findings 
from the previous examination in March, and stated that in 
his belief, the veteran's current degenerative arthritis is 
consistent with the injury he incurred to his right elbow in 
service.

The veteran's record also includes a report from a VA 
examination conducted in June 1997 in which the examiner 
recites the veteran's history of trauma to his right thigh 
and left elbow.  The veteran complained of problems when 
writing (the record establishes that he is right-handed), 
that reportedly began in 1952.  The veteran stated that this 
problem has increased steadily over the years.  On 
examination, the examiner stated that there was no obvious 
explanation for the difficulty that the veteran was 
experiencing with his right arm when writing, but rendered a 
diagnostic impression of probable osteoarthritis of the right 
elbow.  The examiner rendered an initial opinion that there 
did not seem to be any relationship between the veteran's 
current problems and his service incident, but that x-ray 
studies might provide additional information.  A 
contemporaneous x-ray study revealed old traumatic changes in 
the right elbow consistent with secondary osteoarthritis.  

III.	Analysis

The Board has considered the evidence of record and initially 
finds that the veteran has submitted a well grounded claim.  
Specifically, he has presented evidence of an inservice 
incident, that is, the airplane crash in October 1946, 
records for treatment related to his right arm injury, and 
current right arm disability.  See Caluza at 498.  Therefore, 
the veteran is entitled to a review on the merits of his 
service connection claim.

The Board is of the opinion that the evidence in this case 
supports the veteran's claim of entitlement to service 
connection for his right arm disability.  Specifically, the 
record is clear as to an inservice incident that resulted in 
injury to the veteran's right arm, among other injuries.  
Furthermore, the veteran's service medical records support 
that the veteran received treatment during service for his 
right arm injury due to the inservice plane crash.  Although 
there is no notation at discharge as to the incident or 
resulting injury, there is no question as to the validity of 
the record regarding the accident and ensuing treatment.

The Board further notes that, although there is an 
intervening period of 51 years between the veteran's period 
of service and treatment for symptomatology related to his 
right arm, there is no evidence to suggest that the veteran 
experienced an injury to his right arm other than the one 
noted in service.  Furthermore, and most significant in this 
veteran's case, is the statement provided by a private 
medical doctor in April 1997.  Essentially, the examiner 
noted that the veteran was seen in March 1997, and that upon 
examination, he was diagnosed with degenerative arthritis of 
the right elbow.  The physician further noted that the 
veteran's arthritis is consistent with his inservice injuries 
and that the right arm disability is related to service.  
Additionally, x-ray studies also conducted in March 1997 
confirmed the physician's clinical findings, noting an 
impression of identifiable loose bodies and degenerative 
change consistent with previous trauma.  Thus, in this 
regard, the veteran has demonstrated current right arm 
disability causally linked to his inservice incident.

Nonetheless, the Board acknowledges the results from the June 
1997 VA examination, in which the examiner rendered an 
opinion that there was no obvious explanation as to the 
reasons for the veteran's difficulty with his right arm when 
writing.  Furthermore, the examiner reported normal 
neurological findings and stated that there was no reason to 
believe that there existed a medical link between the 1946 
plane crash in service and the veteran's current symptoms.  
However, the Board also points out that the examiner's 
statement is somewhat vague in nature, in that it refers 
generally to the veteran's current symptoms, and does not 
directly address the right arm symptomatology per se when 
reference is made to the inservice incident.  Furthermore, in 
an x-ray study performed in March 1997, an impression of old 
traumatic injuries and secondary arthritis involving the 
bilateral elbow joints was rendered.  Therefore, the evidence 
record establishes a relationship between the veteran's 
previous trauma in service and his current right arm 
disability.

The Board recognizes that, if after consideration of all 
evidence of record, there is an approximate balance of 
positive and negative evidence regarding the merits of the 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1998).  Thus, upon a complete review of the evidence of 
record, and in light of VA law and regulations, the Board 
concludes that service connection is warranted for the 
veteran's right arm disability.  


ORDER

Service connection for a right elbow disability is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


